Ed. P. MoPaddin, Justice (Concurring). I agree with the result reached by the majority in the case at bar: but concur to emphasize my views on one particular matter. I am of the opinion that the “interest-on-benefits,” having ceased in 1939 when the bonds were paid off, would not again commence to run until the District issued bonds, or incurred indebtedness, that bore interest. In other words, it is not the levying of a tax for maintenance work that will set the “interest-on-benefits” machinery in operation: rather, it is the incurring by the District of interest-bearing indebtedness. The history of the legislation, as outlined in the majority opinion, clearly points to such a conclusion: after the holding- in Fitzgerald v. Walker, 55 Ark. 148, 17 S. W. 702, the Legislature adopted Act 177 of 1913 which provided that the benefits would bear interest; in Oliver v. Whittaker, 122 Ark. 291, 183 S. W. 201, it was shown that the effect of the 1913 Act was to allow sufficient cushion to make the bonds salable. As I see it, the entire idea of “interest-on-benefits” was to make salable the bonds of a District. So when all the bonds are paid, there is no occasion for the benefits to bear interest until new bonds are issued, or other interest-bearing obligations incurred. The majority opinion seems to recognize such legislative history, for it contains this language in speaking of Oliver v. Whittaker: “That holding makes it clear that one purpose of the 1913 law was to permit interest on benefits to offset interest on bonds. Even more indicative of the legislature’s thought was the statute construed in Pfeiffer v. Bertig, 141 Ark. 531, 217 S. W. 791. That statute provided that if the commissioners had to borrow money to construct the improvement they could fix a rate of interest on the assessed benefits sufficiently high to meet the interest on the bonds. Here again the two interest factors were closely allied.” Thus, the “interest-on-benefits” has always been something to offset the interest on the bonds; and when there are no bonds to bear interest, then there is no “interest-on-benefits.” In the case at bar there is no occasion for the majority to state when, if ever, the benefits would begin to bear interest, because the unpaid benefits, regardless of interest, are sufficient to yield a large amount; and the appeal in this case posed the question of whether any benefits remained to support the tax levy made. For illustration, I take the case of the benefits assessed against the lands of the appellant, as shown by the stipulated facts: in 1916, the benefits assessed against his land were $6,546.50. He paid his taxes regularly each year, but the tax levy from 1917 to 1926, inclusive, was less than six per cent per annum, so in effect, during those years he paid only the interest on his benefits. It was only from 1927 to 1936, inclusive, that the tax rate exceeded six per cent per annum. So in those years he paid on his benefits only such amount as exceeded the six per cent each year. I have made a detailed calculation and arrived at the conclusion that in 1939, when all outstanding bonds of the District were retired, the remaining benefits unpaid by the appellant amounted to $5,754.87: so lie has only paid $791.63 on his total benefits of $6,546.50. Thus, there remained in 1949 a substantial sum of benefits against which the maintenance tax could be levied. Just because the maintenance tax was levied in 1949 does not set in operation the Statute providing for “interest-on-benefits” on the $5,754.87. If such “interest-on-benefits” should resume, then it is clear that the appellant would never reduce the benefits which are a lien on his land, unless there should be levied a maintenance tax in excess of six per cent per annum. , In my opinion, the $5,754.87 remaining benefits on appellant’s land clo not begin to bear interest until bonds or interest-bearing indebtedness be issued by the District. The effect of my views would be that the payment of the tax in 1949, and subsequent years, would go to reduce the amount-of unpaid assessed benefits. But the question in this case, as previously stated, is whether there are benefits, and not tohen the benefits will begin to bear interest. Therefore, my concurrence is dicta; but it is uttered to aid those who in the future may consider this matter of ‘ ‘ interest-on-benefits ’ ’ when the question may become necessary to a decision. Mr. Justice Ward joins in this concurrence.